PER CURIAM:
Elizabeth Andes sued her daughter, Ann Dickey, in the Circuit Court of Jackson County, claiming that Andes held sole title to a home that she and Dickey had jointly purchased. The circuit court awarded full title to Andes. We reversed the trial court's judgment. Andes v. Dickey , 527 S.W.3d 144 (Mo. App. W.D. 2017). While the case was pending on appeal, however, Andes sold the home to an innocent third-party. On remand, the circuit court entered judgment for Dickey on Andes' claim, but awarded Dickey no other relief. Dickey appeals, arguing that she is entitled to compensation for her interest in the property, which Andes sold under an erroneous circuit court judgment. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).